                                                                           JS-6



1
2
3
4
5
6
7
8
                          UNITED STATES DISTRICT COURT
9
                      CENTRAL DISTRICT OF CALIFORNIA
10
   ALEMBIC PHARMACEUTICALS,                CASE No. 2:19-cv-02817 DSF (JEMx)
11 INC., a Delaware corporation,
                                           ORDER ON STIPULATION FOR
12           Plaintiff,                    DISMISSAL WITH PREJUDICE
13      v.                                 Hon. Dale S. Fischer, Presiding Judge
                                           Hon. James E. McDermott, Magistrate
14 PURETEK CORPORATION, a                  Judge
   California corporation,
15
                Defendant.
16                                         Complaint Filed:    April 11, 2019
                                           Trial Date:         None
17
18
19
20
21
22
23
24
25
26
27
28

                  ORDER ON STIPULATION FOR DISMISSAL WITH PREJUDICE
1        TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
2
3        Pursuant to the Parties’ Stipulation and Federal Rule of Civil Procedure
4 41(a)(1)(A)(ii), this matter is hereby dismissed with prejudice. The Parties shall bear
5 their own costs.
6
7        IT IS SO ORDERED.
8    DATED: July 3, 2019
9
                                          Honorable Dale S. Fischer
10                                        UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            -2-
                     ORDER ON STIPULATION FOR DISMISSAL WITH PREJUDICE
